R-260




                             P~‘LTsT~~TExAs
                                April 1, 1947
PRICE  DANIEL
ATTORNEYGEWERAL




    Brigadier General Arthur B. Kniakerbockor
    The Ad utent Cm&%1 of Texas
    Cap&t6
         .i Station
    Austin, Texes
    Deer Sir:              Opinion No. v-116
                           Be!   Legelfty of ~dispoaltion
                                 of oertaiu National Guard
                                 Tait Property.m




                              reooaumidebienr‘efthe .33&d ai
                 ~@.$ougk ~bhe.                                   or
    OkCti&                    to, oontelnod on pegee 6 end 7 OS :'
               ~aboi+~~zle:ferrod
    wld Z&port ,@nd apso~iioellylietod em rsoommezdatlons1
~,:.i~
  "through 7, jnrrlusivoonly indloete that ft.is plemod te-
    rstwqi+lw ‘pztipqty~ 40 the rogfinsntal,dlvisi@n rtttllery,
    or r   cbwd&‘;‘~ ior distributionto the t@ts      Um3.r hia
    o&man3 , ,l:e:&ve~~been,,InSormed
                                    by your exesutircleB%z@r,
   ColOnoJ%Urtin, ~t&etIt Is the lhtimtloti   end fr2enin eaoh
   Irirteno~’ igr .t~ho,~roglmmtel,
                                  division artillery or wing
   tiommenderto return the property to the unit originally
   owning euoh p~oparby, in inatanoeti  where euoh curltor unitn
   had beoh laoluded in the reorgmized Texas National Guard.
   In ,ine~osr *hors us&to here not beon ~lnoludedin the ro-
   orgaaiizedTexm Natfonkl hard, the property provioualy be-
   longiag to ,eu,oh unite will be dietrlbutsd by the e#pro
   ato &maimder on ti equitable baaia to the newly or
   unit or unita whloh hevo been dosignetod aS reoonet
   or repl.eoingthe old, now non-oxldetent,  Texes National
   Guerd unite.
                The eighth recommendationregarding unit prop-
    erty, involves unit property belonging to the 56th Cavalry
    Brigade Units, which it is proposed will be turned over to
Brigadier General Arthur B. Kniokerbooker- Page 2


representative8designated by the Adjutant General, for eele
and the iunde therefrom depositedwith the Adjutant General
and held ln trust by him for the oomaandl~ ofiloer of’the
56th Cavalry Group, Meohanlsed,whloh haa not yet been orgee
bad.
            Aots of the 48th Leglelature,1943, Oh. 261,
page 388, appropriatedthe #urnof $8,000.00for use by the
Texas National Guard Armory Board to oover expenses of molrlng
the u&t property hero involved to Camp MBbry, Austin, Texas,
for storage. Seotlon 3 of sald Aot authorizedthe Adjutant
General to assist the National Guard Armory Board fn the work
of moving ,theunit propert involved and also provided that
it ehould~bo the respmmlb flltg of the Adjutant Wsral to
atore raid property %t Camp BQabry.
            It 1s ala0 lmpcwtant to note that Beotlon 2
0rths  ab0vorararrod totit oontuqxlaksthatthe 4ai.6prop-
sFty lnvolvod would be rrturaedto the u&&t8 f (Iha !Pm
Hatlomal Guard'&t'the time naaldImitswuw r&Ii +~d 9zm1 Fad-
eral8o.miol).Wo quote a porbien of lald Eleettim2:
              ", , . but auoh property 8hU.l be 110
        tUrnad Over %n           k&e luoand  bahof&tei




             It is our opimioa.,bherofore,that tha Adjrteat
Oonoralis authoriud to rotrun the cuit propartyhero ir-
                      owner8 wh*rWar pO88ible, and in ia&
valved to it8 Orlginrrl
&an088 wharo the original unit owner8 are not    lnsludmd   tr
the roerganlmd Texa8 National Guam& the oe       praottiable
w     to do ia to di8trfbirtethe Unit property   Or 8uah XiOfi-
ai8tWJt Illlit8to the newly fora& units whloh    have been dos-
Ignated a8 reoonetltutingor repla6ing the old    Ukib8.
Brigadier General Arthur E+ Knlokerbooker- Page 3



            With referenoe to reoommsndation number eight,
regarding the 881b 'of 56th Cavalry Brigade property, we
find no authority in the etatutes  setting  forth&he powers and
duties oi th6 Adjutant General, whloh would author186 the Ad-
jutant Geneml   to de&pate   a rspresontetive of the 56eh Qav-
airy Brigade for porp686i8 of selling the unit proprrty belong-
ing' to c&d org8nitrtlon.   It la our opf-nlon that the Adjutant
General 18 without  power mither to sell or authori    laysne to
eel1 auoh unit property.




                           _ *      /8/ Oharlm3 E. ?DatiO

                                    Ghrrle8   a.   4‘at@
      CrrP1bt11B                    AsrlstMt
                              APPROVEDAPR 1, 1947
                              Price~Dalllel

                              ATTORIVEXGENERAL Ct” TEW